Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art of record is the Kodaira et al ‘625 reference. Independent claim 1 claims among other things “……………….. wherein the headlight overlaps with the fitting section from a front side, in a vehicle front view, and the fastening section is disposed on a vehicle width directionally outer side relative to the fitting section.” which is not taught or fairly suggested by the Kodaira et al ‘625 reference.
Claims 3-11 depend on independent claim 1.
Independent claim 12 claims among other things “………..….wherein the electric part accommodating member overlaps with the fork tubes, and is disposed on a rear side relative to an extension line of a front surface section of the bridge on the upper side, in a vehicle side view.” which is not taught or fairly suggested by the Kodaira et al ‘625 reference.
Independent claim 13 claims among other things “………………..wherein a front surface of the electric part accommodating member is provided with a recess, and at least a part of the recess is along a rear portion of the headlight.” which is not taught or fairly suggested by the Kodaira et al ‘625 reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875